Exhibit 10.1

 

LONE PINE RESOURCES INC. 2011 STOCK INCENTIVE PLAN

 

FORM OF

PHANTOM STOCK UNIT (RSU AWARD) AGREEMENT FOR

CANADIAN EMPLOYEE GRANTEES
(CASH ONLY)

 

This Phantom Stock Unit Agreement (“Agreement”) is made as of the        day of
            , 20    , between Lone Pine Resources Inc., a Delaware corporation
(“Lone Pine”), and                                      (the “Employee”). For
purposes of this Agreement, the term “the Company” shall include Lone Pine and
its Affiliates, as defined in the Lone Pine Resources Inc. 2011 Stock Incentive
Plan (the “Plan”).

 

1.             Award.  Pursuant to the Plan, as a contingent unvested bonus for
the services that the Employee has provided to the Company in Canada in [year]
(the “Service Year”), Lone Pine hereby makes a grant of Phantom Stock Units (as
defined below) subject to the terms and conditions contained herein and in the
Plan, which is available on Lone Pine’s intranet at the following site:
[                ].  The Phantom Stock Units so awarded are not in substitution
for or in lieu of ordinary salary or wages of the Employee.  For paper copies of
the Plan and prospectus please contact [                          ], Suite 2500,
645-7 Avenue SW, Calgary, Alberta, Canada, T2P 4G8, or call
403.        .        .

 

(a)           Units.  Pursuant to the Plan,          units (the “Phantom Stock
Units”) shall be granted to the Employee as hereinafter provided and credited to
a notional account maintained by Lone Pine in the Employee’s name, subject to
certain restrictions thereon.  On the terms and conditions set out herein and in
the Plan, the Phantom Stock Units shall be settled only in cash.  For greater
certainty, no Phantom Stock Units shall have any value (monetary or otherwise)
prior to the Vesting Date (as defined below).  The Phantom Stock Units
constitute a “Phantom Stock Award” under the Plan.

 

(b)           Grant of Phantom Stock Units.  The Phantom Stock Units shall be
granted upon acceptance hereof by the Employee.  The Employee acknowledges and
agrees that this award of Phantom Stock Units shall be subject to all of the
terms and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof.  In the event of any conflict between the terms
of this Agreement and the Plan, the Plan shall control.

 

2.             Definitions.           For purposes of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

 

(a)           “Board” shall have the meaning set forth in the Plan.

 

(b)           “Committee” shall have the meaning set forth in the Plan.

 

(c)           “Corporate Change” shall mean the occurrence of any one or more of
the following events:

 

--------------------------------------------------------------------------------


 

(i)            Lone Pine shall not be a surviving or continuing entity in any
merger, amalgamation, consolidation or other reorganization or business
combination (or survives or continues only as a subsidiary of an entity other
than a previously wholly-owned subsidiary of Lone Pine);

 

(ii)           Lone Pine sells, leases or exchanges all or substantially all of
its assets to any other person or entity (other than a wholly-owned subsidiary
of Lone Pine);

 

(iii)          Lone Pine is to be dissolved and liquidated;

 

(iv)          any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the United States Securities Exchange Act of 1934, as
amended, acquires or gains ownership or control (including, without limitation,
power to vote) of more than 50% of the outstanding shares of Lone Pine’s voting
stock (based upon voting power); or

 

(v)           as a result of or in connection with a contested election of
directors, the persons who were directors of Lone Pine before such election
shall cease to constitute a majority of the Board.

 

Notwithstanding the foregoing, the term “Corporate Change” shall not include
(1) any amalgamation, merger, consolidation or other reorganization or business
combination involving solely Lone Pine and one or more previously wholly-owned
subsidiaries of Lone Pine or (2) a distribution, or spin-off, of some or all of
the shares of Lone Pine’s common stock beneficially owned by Forest Oil
Corporation to the shareholders of Forest Oil Corporation.

 

(d)           “Disability” shall mean that, as a result of the Employee’s
incapacity due to physical or mental illness, the Employee shall have been
absent from the full-time performance of his duties for six consecutive months,
and he shall not have returned to full-time performance of his duties within 30
days after written notice of termination is given to the Employee by the Company
(provided, however, that such notice may not be given prior to 30 days before
the expiration of such six-month period).

 

(e)           “Forfeiture Restrictions” shall have the meaning specified in
Section 3(a) hereof.

 

(f)            “Involuntary Termination” shall mean any termination of the
Employee’s employment with the Company which does not result from (i) a
resignation by the Employee, (ii) a termination as a result of death or
Disability, or (iii) a termination of the Employee’s employment by the Company
by reason of the Employee’s unsatisfactory performance of his duties, to be
determined by the Company in its sole discretion, or final conviction of a
misdemeanor involving moral turpitude or a felony.

 

(g)           “Vesting Date” shall mean the date, if any, upon which the
Forfeiture Restrictions Lapse pursuant to Section 3(b) below.

 

3.             Phantom Stock Units.  The Employee hereby accepts the Phantom
Stock Units when granted and agrees with respect thereto as follows:

 

2

--------------------------------------------------------------------------------


 

(a)           Forfeiture Restrictions.  The Phantom Stock Units granted
hereunder may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of, and in the event of
termination of the Employee’s employment with the Company for any reason other
than death, Disability, or Involuntary Termination, the Employee shall, for no
consideration, forfeit to Lone Pine all Phantom Stock Units to the extent then
subject to the Forfeiture Restrictions.  The prohibition against transfer and
the obligation to forfeit and surrender Phantom Stock Units to Lone Pine upon
termination of employment are herein referred to as the “Forfeiture
Restrictions.”

 

(b)           Lapse of Forfeiture Restrictions.  The Forfeiture Restrictions
shall lapse and cease to apply to Phantom Stock Units according to the following
schedule provided that the Employee has been continuously employed by the
Company from the date of this Agreement through the lapse date:

 

Percentage of Units Vesting

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing or any other provisions of this Agreement, the
Forfeiture Restrictions shall lapse and cease to apply to all Phantom Stock
Units not previously forfeited pursuant to Section 3(a) (and for which a Vesting
Date has not previously occurred pursuant to the schedule above) on
December 15th of the third calendar year following the Service Year, and such
date shall be the Vesting Date of all such Phantom Stock Units.

 

Further, the Forfeiture Restrictions shall lapse and cease to apply as to all of
the Phantom Stock Units then subject to the Forfeiture Restrictions, and the
Vesting Date for such Phantom Stock Units shall be: (i) the date of a Corporate
Change provided that the Employee has been continuously employed by the Company
from the date of this Agreement to the date of such Corporate Change or (ii) the
date the Employee’s employment with the Company is terminated by reason of
death, Disability, or Involuntary Termination.

 

As soon as reasonably practicable after the Vesting Date, but in no event later
than December 31st of the third calendar year following the Service Year (the
“Expiry Date”), the Company will make payment in cash to the Employee of the
value of the Phantom Stock Units with respect to which the Forfeiture
Restrictions lapse and cease to apply as of such Vesting Date (determined in
accordance with Section 3(c) below), subject to the Employee’s satisfaction of
applicable taxes and other required source deductions (as described in
Section 3(d) below).

 

If the employment of the Employee with the Company terminates prior to the lapse
of the Forfeiture Restrictions, and there exists a dispute between the Employee
and the Company or the Committee as to the satisfaction of the conditions to the
lapse of the Forfeiture Restrictions or the terms and conditions of the grant,
the Phantom Stock Units and all rights, property and interests associated
therewith shall remain subject to the Forfeiture Restrictions until the
resolution of such dispute, provided that, in all events, all payments made in
respect of the Phantom Stock Units granted hereunder shall be made no later than
the Expiry Date.

 

(c)           Settlement.  Settlement of vested Phantom Stock Units shall be
made by payment from the Company of an aggregate amount equal to:

 

3

--------------------------------------------------------------------------------


 

The product of:

 

*                                         the Fair Market Value (as defined in
the Plan) of a share of Lone Pine’s common stock on the applicable settlement
date specified by the Committee,

 

multiplied by:

 

*                                         the number of Phantom Stock Units
(including fractional units) then being settled in cash.

 

Any cash payment in settlement of Phantom Stock Units shall be payable in
Canadian dollars, determined based on the Bank of Canada noon spot rate on the
Vesting Date.

 

Notwithstanding anything to the contrary in this Agreement, all payments made in
respect of any Phantom Stock Units shall be made no later than the Expiry Date. 
No amounts shall be paid on or in respect of any Phantom Stock Units granted
hereunder after the Expiry Date.

 

(d)           Withholding of Taxes and Other Required Source Deductions.  To the
extent that the receipt of the Phantom Stock Units or the settlement of Phantom
Stock Units results in employment income, compensation income, wages or other
taxable income to the Employee for federal, state, provincial or local tax
purposes, the Employee shall deliver to the Company at the time of such receipt
or settlement, as the case may be, such amount of money (in Canadian dollars) as
the Company may require to ensure that it can comply with its withholding
obligations under applicable tax laws or regulations.  The Company is authorized
to deduct and withhold from the amount of any cash payment to the Employee
hereunder the amount of any tax or other source deductions required to be
withheld by reason of employment income, compensation income, wages or other
taxable income resulting under this Agreement.

 

(e)           Corporate Acts.  The existence of the Phantom Stock Units shall
not affect in any way the right or power of the Board or the stockholders of
Lone Pine  to make or authorize any adjustment, recapitalization, reorganization
or other change in Lone Pine’s capital structure or its business, any merger,
amalgamation, consolidation or other reorganization or business combination of
Lone Pine, any issue of debt or equity securities, the dissolution or
liquidation of Lone Pine or any sale, lease, exchange or other disposition of
all or any part of its assets or business or any other corporate act or
proceeding.  Prior to the settlement date, the Committee shall have the right,
in its sole discretion, to determine to make or determine not to make
adjustments to any Phantom Stock Units in the event of a recapitalization,
reorganization or other change in Lone Pine’s capital structure or business, or
any merger, amalgamation, consolidation or other reorganization or business
combination as described in the Plan.

 

4.             No Rights as Stockholder.  The Phantom Stock Units represent an
unsecured and unfunded right to receive a payment in cash, which right is
subject to the terms, conditions and restrictions set forth in this Agreement
and the Plan.  Accordingly, the Employee will have no rights as a stockholder
with respect to any Phantom Stock Units covered by this Agreement.

 

4

--------------------------------------------------------------------------------


 

5.             Employment Relationship.  A period of notice, if any, or payment
in lieu thereof, upon termination of employment, wrongful or otherwise, shall
not be considered as extending the period of employment for the purposes of this
Agreement. Without limiting the scope of the preceding sentence, it is expressly
provided that the Employee shall be considered to have terminated employment
with the Company at the time of the termination of the “Affiliate” status under
the Plan of the entity or other organization that employs the Employee.  Nothing
in the adoption of the Plan, nor the award of Phantom Stock Units thereunder
pursuant to this Agreement, shall confer upon the Employee the right to
continued employment by the Company or affect in any way the right of the
Company to terminate such employment at any time.  Any question as to whether
and when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee, and its determination shall
be final.  The Employee waives any and all right to compensation or damages in
consequence of termination of employment (whether lawfully or unlawfully) or
otherwise whatsoever insofar as those rights arise or may arise from the
Employee’s ceasing to have rights under or be entitled to receive any cash
payment under the Plan as a result of such termination of employment or pursuant
to Section 3(a) of this Agreement.

 

6.             Committee’s Powers.  No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering, any of the powers, rights or authority
vested in the Committee pursuant to the terms of the Plan, including, without
limitation, the Committee’s rights to make certain determinations and elections
with respect to the Phantom Stock Units.

 

7.             Resolution of Disputes.  As a condition of the granting of the
Phantom Stock Units hereby, the Employee and the Employee’s heirs, personal
representatives and successors agree that any dispute or disagreement which may
arise hereunder shall be determined by the Committee in its sole discretion and
judgment, and that any such determination and any interpretation by the
Committee of this Agreement shall be final and shall be binding and conclusive,
for all purposes, upon the Company, the Employee, the Employee’s heirs, personal
representatives and successors or any person or entity claiming through any of
them.

 

8.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of any successor to the Company and all persons lawfully claiming
under the Employee.

 

9.             Entire Agreement; Amendment. This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between the Employee and the Company and constitutes the entire
agreement between the Employee and Lone Pine with respect to the subject matter
of this Agreement.  This Agreement may not be modified in any respect by any
verbal statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of Lone Pine who is expressly authorized by Lone Pine to execute such
document.  Any modification of this Agreement shall be effective only if it is
in writing and signed by both the Employee and an authorized officer of Lone
Pine.

 

10.           Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of the Employee, such
notices or communications shall be effectively delivered if hand delivered to
the Employee or if sent by registered or certified mail to the Employee at the
last address the Employee has filed with the Company. In

 

5

--------------------------------------------------------------------------------


 

the case of Lone Pine, such notices or communications shall be effectively
delivered if sent by registered or certified mail to Lone Pine at its principal
executive offices.

 

11.           Clawback.  Notwithstanding any provisions in this Agreement to the
contrary, any portion of the payments and benefits provided under this Agreement
shall be subject to a clawback to the extent necessary to comply with applicable
law including, without limitation, the requirements of the United States
Dodd-Frank Wall Street Reform and Consumer Protection Act or any United States
Securities and Exchange Commission rule.

 

12.          Controlling Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

 

IN WITNESS WHEREOF, Lone Pine has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

 

 

LONE PINE RESOURCES INC.

 

 

 

By:

 

 

[name]

 

[title]

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

[Employee Name]

 

6

--------------------------------------------------------------------------------